Name: Council Decision 2013/446/CFSP of 6Ã September 2013 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: international security;  Europe;  international affairs;  European construction
 Date Published: 2013-09-07

 7.9.2013 EN Official Journal of the European Union L 240/21 COUNCIL DECISION 2013/446/CFSP of 6 September 2013 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (1) which continued the European Union Monitoring Mission in Georgia, EUMM Georgia (hereinafter "EUMM Georgia" or the "Mission") established by Joint Action 2008/736/CFSP of 15 September 2008 (2). Decision 2010/452/CFSP expires on 14 September 2013. (2) EUMM Georgia should be extended for a further period of 15 months on the basis of its current mandate. (3) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/452/CFSP is hereby amended as follows: (1) Article 6 is hereby amended as follows: (a) the following paragraph is inserted: 1a. The Head of Mission shall be the representative of the Mission. The Head of Mission may delegate management tasks in staff and financial matters to staff members of the Mission, under his/her overall responsibility.; (b) paragraph 4 is deleted. (2) In Article 8, paragraph 3 is replaced by the following: 3. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts to be concluded between EUMM Georgia and the staff member concerned.; (3) The following Article is inserted: Article 13a Legal arrangements EUMM Georgia shall have the capacity to procure services and supplies, to enter into contracts and administrative arrangements, to employ staff, to hold bank accounts, to acquire and dispose of assets and to discharge its liabilities, and to be a party to legal proceedings, as required in order to implement this Decision.; (4) Article 14 is replaced by the following: Article 14 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2010 and 14 September 2011 shall be EUR 26 600 000. The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2011 and 14 September 2012 shall be EUR 23 900 000. The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2012 and 14 September 2013 shall be EUR 20 900 000. The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2013 and 14 December 2014 shall be EUR 26 650 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the European Union. 3. Nationals of third States, of the host State, and of neighbouring countries shall be allowed to tender for contracts. Subject to the Commission's approval, the Mission may conclude technical arrangements with Member States, participating third States, and other international actors regarding the provision of equipment, services and premises to EUMM Georgia. 4. EUMM Georgia shall be responsible for the implementation of the Mission's budget. For this purpose, the Mission shall sign an agreement with the Commission 5. EUMM Georgia shall be responsible for any claims and obligations arising from the implementation of the mandate starting from 15 September 2013, with the exception of any claims relating to serious misconduct by the Head of Mission, for which he or she shall bear the responsibility. 6. The financial arrangements shall respect the chain of command as provided for in Articles 5, 6 and 9, and the operational requirements of EUMM Georgia, including the compatibility of equipment and the interoperability of its teams. 7. Expenditure shall be eligible as of the date of entry into force of this Decision.; (5) In Article 18, the second paragraph is replaced by the following: It shall expire on 14 December 2014.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 September 2013. Done at Brussels, 6 September 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 213, 13.8.2010, p. 43. (2) OJ L 248, 17.9.2008, p. 26.